On Motion for liehearing.

Per Curiam.
We are asked to review the opinion delivered m this case, 1st, Because the opinion assumes that the covenant in the habendum clause of Deaver’s deed embraces a covenant against incumbrances, when in law and fact it was merely a covenant to warrant and defend against incumbrances. It is however quite manifest, from the brief presented in support of the motion, that appellants’ real grievance is the amount of recovery adjudged against them,and they return to re-discuss the same matter so strenuously argued in the submission of the ease, to-wit: that on the breach of the covenant of warranty touching incumbrances, the amount of damages cannot exceed the original purchase money with interest.
The vice in their argument lies in confounding the.covenant of seizin with that against future incumbrances. The rule is well settled that the damages recoverable for a breach of the former covenant are limited by the amount of the purchase money and interest. But the covenant to “ forever warrant and defend the said lot of ground and every parcel thereof, against all incumbrances whatsoever, either in law or in equity,” is in the nature of an indemnity. Rawle on Cov., 134, 154, 313. Under our statute of *683conveyances the employment of the words “ grant, bargain and sell ” amounts to an express covenant, 1st, That the grantor is seized of an indefeasible estate in fee simple; 2nd, That the estate conveyed is free from incumbrances suffered or done by the grantor; 3rd, For further assurance, etc. It is conceded, under this statute, that if the grantee should be evicted in consequence of a breach of the covenant, the measure of his damages would bo the purchase money with interest. And the authorities relied on by counsel in support of the motion, hold that if the grantee, as he may under certain circumstances, pay off’ the incumbrance without eviction, he could not recover thereon the amount so paid for removing the incumbrance in excess of the purchase money and interest. But as shown in the opinion herein, such is not the rule in this State. “ The amount of damages depends upon what the covenantee has been compelled to pay to extinguish the incumbrance.” Henderson v. Henderson, 13 Mo. 153; City of St. Louis v. Bissell, 46 Mo. 157. In support of the latter decision Judge Wagner cites Rawle on Cov., 138, note 1. The text is : “ If the character of the incumbrance be such as to admit of removal, the plaintiff is entitled to recover the amount which he has fairly and reasonably paid for its extinguishment.” This enunciation, however, Rawle says, must be taken with the qualification that this amount must not exceed the purchase money with interest, in those states in which on covenants of quiet enjoyment and of warranty the limit of damages is the same as on the covenant for seizen. Among the cases cited in support of the text is Henderson v. Henderson, supra. The re-affirmance, in all its force, of the doctrine of Henderson v. Henderson as late as 1870, in City of St. Louis v. Bissell, leaves no doubt but this question is judicially settled that way in this State. The principal difference between the statutory covenant, arising on the words “ grant, bargain and sell,” and the other general or special covenant is, that the former extends only to defects of title or incumbrances created by the vendor, while the, *684latter are general, extending to all paramount titles and incumbrances. Rawle on Cov., 188, 189. The statutory covenant against incumbrances and for further assurance, applies only to such as were created by the covenantor or over which he had control, and not to those arising collaterally by the acts of others. Armstrong v. Darby, 26 Mo. 517.
The measure of damages in respect of the statutory covenant being thus settled in this State, it seems to me that the whole foundation falls from under the reason that would restrain the operation of the covenant as to incumbrances in futuro to a lesser or different amount of damages for its breach. To say there should be one rule of damages in the State for the breach of the covenant against incumbrances in praesenti, and another for incumbrances in futuro, would be unphilosopliical, and involve the court in the absurdest contradiction. The case of an assignment of dower interest very aptly illustrates the good sense and justice of the rule established by our Supreme Court. Where the premises, as in the case at bar, were aliened during the life of the husband, the widow, it is true, is endowable in such lands according to their value at the timé of the alienation. And while she would not in such ease .be entitled to an assignment out of the improvements placed thereon by the labor and money of the alienee, yet I take it the better and settled doctrine is, that she would be entitled to an assignment out of the improvements or advancement in value “ arising from extrinsic and collateral causes unconnected with the direct improvements of the alienee.” McClanahan v. Porter, 10 Mo. 746, 754; Rawle on Cov., 327, 328. Under our statute for the assignment of dower, where the land, as in this case, was not susceptible of division in kind, the yearly value of the widow’s dower shall be ascertained. The court shall thereupon render judgment that she be paid “ the sum so assessed as the yearly value of her dower, and the like sum on the same day every year thereafter during her natural life.” This *685assessment is based on the net annual product, without the expenditure of money or labor upon it by the alienee, after deducting charges for taxes and repairs, etc. Riley v. Clamorgan, 15 Mo. 331; Reily v. Bates, 40 Mo. 469; Thomas v. Mallinckrodt, 43 Mo. 58. This incumbrance is embraced within the covenant, and the covenantor has expressly contracted to defend and protect the covenantee against it. Its just and honest fulfillment would demand that he should re-imburse the covenantee the sums he has thus been compelled to pay as a charge on the estate. Execution on such judgment assigning dower goes against the land itself. Griffin v. Regan, ante, p. 73.
The rule established, therefore, by the Supreme Court of this State touching the breach of the covenant against incumbrances, and its application to this case, is neither unreasonable nor unjust. And having been so long established, I may well conclude this branch of this discussion in the language of Chancellor Kent in Pitcher v. Livingston, 4 John. 1; “On a subject of such general concern and of such momentous interest as the usual covenants in the conveyance of land, the standard for the computation of damages, whatever that standard may be, ought at least to be certain and notorious. The seller and the purchaser are equally interested in having the rule fixed.”
12. dower. The second ground of the motion for rehearing is, that the value of the dower interest was affected by the extreme old age and health of the doweress; and the claim is, that in estimating that interest the rule was disregarded by the circuit court. Without more, it is enough to say, this question was long since settled adversely to the assumption of counsel in Riley v. Clamorgan, 15 Mo. 335. Judge Gamble said: “ The uncertainty of the widow’s life is not to be considered as a cause for reducing the amount, for the uncertainty attaches to the continuance.of the annuity which is to be paid in lieu of dower. The sum to be annually paid is the same whether the widow be old *686or young, and whether the condition of her health gives promise of long life or not.
13. covenant - eviclion • judgment lor dow. The final ground of error assigned in the motion is, that as the judgment of the doweness against Mrs. Tyler was in personam, it did not amount to an eviction of the covenantee, and until an actual eviction there is no breach, ad damnum of the general covenant of warranty. We are referred in support of this proposition to Shelton v. Pease, 10 Mo. 473; Caldwell v. Bower, 17 Mo 564; Johnson v, Nyce, 17 Ohio 66.
The incumbrance complained of in Shelton v. Pease was a mortgage. The declaration was that the defendant had covenanted to warrant and defend the premises against the mortgage — that the lot conveyed was at the time of the conveyance free from incumbrances suffered by the defendant; and then assigned as breach, that the defendant did not pay the said mortgage, and the plaintiff had paid so much toward the satisfaction thereof. What the court really decided, was that the statutory covenant arising on the words “grant, bargain and sell” was restrained and limited so far as the mortgage was concerned by the after occurring special covenant, “ particularly against the mortgage above described.” And as the plaintiff had declared on the special warranty, inter aha, for “ that said defendant did not pay said mortgage but that the plaintiff paid a large sum in discharge thereof,” there could, under the rule of practice probatum et allegatum be no recovery, because the defendant had not covenanted to pay off the mortgage. That was conclusive of the case; and what follows, to the effect that the mere payment of the mortgage constituted no breach of the covenant of general warranty was a generality, if not obiter dictum. Further on, m the same opinion, the learned judge says, m relation to the special covenant : “ There must be an eviction, or something equivalent thereto, to constitute a breach of the special covenant.” Caldwell v. Bower has nothing m it touching this question outside of the syllabus. The mortgage, alleged to consti*687tute the incumbrance, was not paid off by the covenantee, and the judgment of foreclosure itself was reversed on appeal. Of course no cause of action existed on such a state of facts.
Johnson v. Nyce, 17 Ohio 66, should be read in connection with the following case in the same volume of Nyce v. Obertz, p. 71. The decisions turned principally on the fact that in assigning the dower the “statute (of that state) seems to have been entirely disregarded.” The latter case of Nyce v. Obertz is an -authority directly against the position of appellant’s counsel. The same learned judge who wrote the opinion in both cases, says m the latter that the dower interest would constitute an incumbrance, according to the weight of authority, within the terms of such a covenant, and then concedes that when the same is ascertained by the judgment of a court of competent jurisdiction, “the tenant or covenantee may have his action against the covenantor for indemnity. But before the covenantor can be bound by such judgment and decree it must be m conformity with the statute regulating dower.” Had the decree been in conformity with the statute, there would have been no difficulty as to the rule of damages.
The manner of assigning the dower, in the case under consideration, was in exact conformity with the mode prescribed by statute of this State, and, therefore, “ the tenalit or covenantee may have action against the covenantor for indemnity.”
I had supposed, since the exhaustive treatment of this question in Rawle on Covenants, (ch. 8, from p. 260 to 289,) that a constructive eviction, especially where the dower interest was established by the judgment of a court of competent jurisdiction, and that judgment was paid by the covenantee, was sufficient to entitle the covenantee to an action on the covenant for a breach, Rawle sums up the matter on pages 288, 289, thus: “ It is not necessary that the assertion should be made by a judgment or even a suit, any more than it is necessary that an eviction, when actual, *688should be under legal process. The effect of a judgment, a decree or a suit is, in this relation, no more than an unequivocal assertion of the right by the paramount claimant. According, therefore, to the weight of authority at the present day, the distinction is not whether there has or has not been a judgment.in favor of the paramount claim, but whether such claim has or has not been adversely asserted." This subject, with characteristic learning, was discussed by Judge Leonard in Dickson v. Desire, 23 Mo. 163, in which the court held that on the covenant of seizin, even, it was not necessary m order to maintain-action for its breach, that an actual eviction should have occurred. It was sufficient if damage resulted from the outstanding claim. And in Magwire v. Riggin, 44 Mo. 514, Judge Bliss applied this, rule, in its full force, to the case of a dower incumbrance. It was there held that the satisfaction of a judgment, in a proceeding to enforce the assignment of dower, is equivalent to an eviction, for the purpose of a suit by the covenantee against the covenantor.
The motion for rehearing should be denied.
All concur.